COURT OF APPEALS
                            TENTH DISTRICT OF TEXAS
                                center10985500
                               December 14, 2016
                              No. 10-16-00252-CR
                            JOHNNY CANDIDO MANSOLO
                                      v.
                              THE STATE OF TEXAS
                                       
                                center-4254500
                        From the 19[th] District Court
                            McLennan County, Texas
                          Trial Court No. 2015-49-C1
                                       
--------------------------------------------------------------------------------
JUDGMENT

	This proceeding has been considered by the Court.  It is the judgment of this Court that the trial court's Judgment of Conviction by Court-Waiver of Jury Trial signed on July 11, 2016 is modified to delete the assessment of all cost in the trial court's judgment.  As modified, the judgment of the trial court is affirmed.
	A copy of this judgment will be certified by the Clerk of this Court and delivered to the trial court clerk for enforcement.
						PER CURIAM
			SHARRI ROESSLER, CLERK294576517462500
				
By: ___________________________
1101090736917500				Nita Whitener, Deputy Clerk